Citation Nr: 1430694	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel












INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

The current appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

During the course of this appeal, the Board remanded the case to the agency of original jurisdiction for additional evidentiary and procedural development in July 2012, December 2013, and May 2014.  Following the most recent remand, the agency of original jurisdiction confirmed the denial of service connection for bilateral hearing loss in a June 2014 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in June 2014 , and the veteran now continues his appeal.


FINDING OF FACT

Bilateral hearing loss did not have its onset during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss was filed in September 2009, and a VCAA notice letter addressing this issue, inter alia, was dispatched to the Veteran in September 2009, prior to the initial adjudication of this claim in the December 2009 rating decision now on appeal.  The September 2009 letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss, the Board finds that the Veteran's relevant service medical records and post-service medical records from VA and private sources for the period from 1988 - 2014 have been obtained and associated with the evidence.  The claims file includes a December 2012 opinion from the Veteran's treating private physician addressing his bilateral hearing loss and its relationship to his military service.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA audiological examination in October 2009.  However, it was subsequently determined by the Board in its July 2012 remand that this examination report and nexus opinion was flawed and unusable for VA adjudication purposes as the examining clinician based his opinion on audiometric data presented in the report of a May 1966 service enlistment examination, which he had failed to first convert from the ASA standard then in use to the current ISO standard.  To rectify this evidentiary defect, VA scheduled the Veteran for another audiological examination, which was ultimately conducted in May 2014.  This VA audiological examination provided valid audiometric data for the examining clinician to provide a nexus opinion, based on an examination and interview of the Veteran and a review of his pertinent clinical history.  Therefore, the Board concludes that the May 2014 VA audiological examination is adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Board also finds that the evidentiary development and rectification of procedural irregularities that its prior remands of July 2012,  December 2013, and May 2104 sought to implement have been ultimately addressed in full by the agency of original jurisdiction.  As the agency of original jurisdiction has substantially complied with the Board's prior remand instructions, it is not necessary to order another remand for additional corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

An alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptoms is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's DD-214 shows that his military occupational specialty was as a military policeman and that he was posted stateside and was never deployed overseas in a war zone or in actual direct combat against enemy forces during active duty.  He states that he was exposed to the noise of small arms fire without hearing protection while acting as a firearms instructor at the practice ranges.  The Board deems such noise exposure as reported above as consistent with the Veteran's duties as a military policeman during active service.  The Board thusly notes that the Veteran's statement regarding such in-service noise exposure is credible as it is corroborated by his service records, or is otherwise consistent with his military history, as discussed.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts, in essence, that his current bilateral hearing loss is etiologically related to his in-service exposure to acoustic trauma from small arms fire at the weapons practice range.  His implicit contention is that first perceived hearing loss during service, which then persisted and continued to the present day.  The Veteran is deemed competent to report experiencing self-perceivable symptoms such as decreased hearing during service and continuity of these symptoms since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his impaired hearing presently meets the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The May 2014 VA audiological examination report establishes that the Veteran has auditory thresholds at or above 40 decibels at 2000, 3000 and 4000 Hertz in the right ear, and on all tested frequencies in the left ear, which meets the aforementioned criteria.

The Veteran's service treatment records include a general medical examination report dated January 1966 from the Nebraska State Division of Rehabilitation Services, which note that the Veteran had a history of tetanus as a 5-year-old child, with unspecified residuals.  His hearing, however, tested as normal 20/20 hearing acuity on spoken conversation, using the standards of the time.  

On military enlistment examination in May 1966, the Veteran's ears and tympanic membranes were clinically normal.  He denied having any history of hearing loss or ear trouble on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, converted from the ASA standard then in use to the current ISO standard, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
10
LEFT
30
15
15
25
20

Thereafter, the record shows no treatment for complaints of hearing loss or tinnitus symptoms in either ear for the entirety of the Veteran's active service.

On service separation examination in April 1968, the Veteran's ears and tympanic membranes were clinically normal and he denied having any history of hearing loss or ear trouble on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in ISO decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
0
0
12
5
  
In a July 1968 statement that was signed on the date of his service separation, the Veteran affirmed that there had been no change in the state of his medical condition since the April 1968 examination.

The Veteran filed his original claim for VA compensation for bilateral hearing loss in September 2009, over 40 years after his discharge from active duty in July 1968.  VA and private medical records show a notation of bilateral hearing loss as early as July 2004, and current diagnosis of bilateral sensorineural hearing loss treated with prescribed use of electronic hearing aids.

In support of his claim, the Veteran submitted the December 2012 opinion of his treating otolaryngologist, Britt A. Thedinger, M.D., of Ear Specialists of Omaha.  Dr. Thedinger expressed the following opinion:

After reviewing your medical records and audiograms, you do have a significant noise induced sensorineural hearing loss.  This would correlate with your military history.

In my opinion, it is more likely than not that your noise exposure while in the military is the direct result of your current noise induced sensorineural hearing loss.  

On VA examination in May 2014, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
70
70
LEFT
80
70
65
65
70

The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss.  The clinician reviewed the Veteran's clinical history and then opined that the Veteran's current bilateral sensorineural hearing loss did not pre-exist his entry into active service and was not as likely as not (i.e., less than 50 percent probability) related to military service.  His clinical rationale was that there was no objective demonstration of any significant threshold shifts of the Veteran's hearing acuity when the clinical findings on service entrance examination in 1966 were compared with those obtained on service separation examination in 1968, thereby ruling out any adverse impact on his hearing acuity by noise exposure in service.

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in July 1968, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  

To the extent that the Veteran may contend that he perceived the onset of his bilateral hearing loss in service, his assertion as a non-clinician does not objectively demonstrate that his hearing loss actually met the criteria for a hearing disability under 38 C.F.R. § 3.385, nor that it was disabling to a compensable degree under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013) within the first year after he separated from service, such that service connection for hearing loss could be presumed to have been incurred in active duty.  In any case, the credibility of any such assertion is significantly undermined by the fact that it is contradicted by the clinical evidence contemporaneous with his separation from service, which show that, at the time of his service separation medical examination in April 1968, he expressly denied having any history of hearing loss or ear trouble.  The Veteran furthermore had reaffirmed his medical history as reported above in a signed affidavit on the date of his actual discharge from active duty in July 1968.  Thusly, given the absence of credibility regarding any statement from the Veteran asserting that his history of hearing loss symptoms began in service with continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the December 2012 opinion, Dr. Thedinger linked the Veteran's bilateral hearing loss to a history of unspecified noise exposure in service.  This clinical opinion, however, is less probative of the nexus question than the opinion of the May 2014 VA audiologist.  Dr. Thedinger's nexus opinion was not based on any personal knowledge of chronicity of the Veteran's audiological symptomatology relative to his period of service, but rather on the Veteran's account of noise exposure in service and the opinion reads more like a conclusory statement unsupported by a detailed discussion of the facts of the case and a medical rationale, whereas the May 2014 VA clinician's nexus opinion is predicated on the rationale that the absence of any demonstrated threshold shift in hearing acuity on objective audiometric testing in service indicated that the conceded noise exposure in service did not have any actual disabling impact on the Veteran's hearing, thereby severing any link between his current hearing loss disability with his period of active duty.  As such, the Board assigns greater probative weight to the May 2014 opinion of the VA audiologist over the December 2012 opinion of Dr. Thedinger.  As the weight of the clinical evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss is therefore denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his hearing loss to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service specialty was in military law enforcement and the claims file does not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's hearing loss and the objective level of impairment associated with his hearing loss (as defined by the applicable rating schedule) at time of its reported onset falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his audiological disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose audiological disorders or internal diseases of the nervous system).


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


